ILND 450 (Rev.Case:   1:15-cv-01106
              10/13) Judgment in a Civil ActionDocument   #: 284 Filed: 08/15/19 Page 1 of 1 PageID #:2405

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

Mitchell Blake,

Plaintiff(s),
                                                                  Case No. 15-cv-1106
v.                                                                Judge Harry D. Leinenweber

Union Pacific Railroad Co. et al,

Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

             in favor of plaintiff(s) Mitchell Blake
             and against defendant(s) Union Pacific Railroad Company, Professional Transportation, Inc.,
Reginald A. Hooks and Brittany Ackerman.
             in the amount of $1,600,000 ,

                          which         includes       pre–judgment interest.
                                        does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)
.
        Defendant(s) shall recover costs from plaintiff(s).


                 other:

This action was (check one):

     tried by a jury with Judge Harry D. Leinenweber presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge       on a motion



Date: 8/15/2019                                                Thomas G. Bruton, Clerk of Court

                                                               Rhonda Johnson, Deputy Clerk
